DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 11 are pending.  Claims 1, 3 – 5, 7, 10, and 11 were amended. 
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Drawings
The drawings are objected to because:
Fig 1 is missing the reference character “B”, described on page 4 as “an
electric charge accumulator assembly, known simply as a battery, indicated at B”
 Figs 5 – 7 labels decision arrows as “SI” and “NO”, which appears to mean “YES” and “NO”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities:
page 1 describes an “inviolable storage media”.  It is not clear how a storage media can be interpreted as “never to be broken, infringed, or dishonored”, as defined by the Oxford English Dictionary
pages 12 – 14 and 16 use the term “hysteresis time interval” and “hysteresis interval”.  The term “hysteresis” is defined by the Oxford English Dictionary as “the phenomenon in which the value of a physical property lags behind changes in the effect causing it, as for instance when magnetic induction lags behind the magnetizing force.”  It is unclear how to interpret a “time interval” with respect to “hysteresis”.   For the purpose of the instant examination, the Examiner interprets this as imply “time interval” or “interval”.
page 12 includes the statement “the motion energy threshold value is between 40 mg and 60 mg and 15 preferably equal to 48 mg.”  The Examiner cannot determine how an “energy value” is converted into milligrams, which is a measurement of mass.
page 13 includes the step “Otherwise, the third binary classifier is applied at step 64. The third classifier determines the state of the vehicle at step 64, as shown above.” Step 64 is not described at any previous location in the specification.  


The use of the terms Wi-Fi and Bluetooth (see page 6), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “Method for determining the state of a vehicle”, which should be “A method for determining the state of a vehicle”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “a reference voltage value” should be “the reference voltage value” to preserve antecedent basis.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “a hysteresis time interval” is not adequately defined by the specification, and for the purpose of the instant .  Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  due to the amended text, the claims end with double periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 includes the element/step “a motion energy value, estimated as a time average of the summation of the contributions on the axes of a Cartesian reference system of the difference between an instantaneous acceleration value and an average acceleration value for each axis, is greater than a predetermined threshold value of the motion energy”.  It is unclear how the “Cartesian reference plane” is defined, as this could be drawn with respect to the vehicle, a reference space involving the rotation of the motor drive shaft, a world reference space, or some other coordinate space.  It is unclear where the “instantaneous acceleration value” is acquired, as there are no sensors capable of 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 includes the element/step “comprising the reduction of the weight of a binary classification in said combination if said classification contradicts the other classifications for a predetermined number of consecutive events”.  Claim 7 requires “at least two binary classifications”.  If there are only two binary classifiers, it is unclear how to determine which of the two binary classifiers “contradicts the other classification” and should have its weight reduced.  It is also unclear if the “contradicting” classifier is judged with regard to the weighted sum of all of the classifiers, the weighted sum of the classifiers other than the “contradicting” one, or the actual value of one of the other classifiers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:

- detecting the voltage established across the electric charge accumulator assembly of the vehicle in a predetermined succession of moments in time; 
- performing at least a binary classification of the voltage value established across the accumulator assembly by comparison with a reference voltage value; and 
- determining the operating state of the vehicle as a function of the outcome of said binary classification of the voltage value established across the accumulator assembly.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “performing at least a binary classification”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “a binary classification” in the context of this claim encompasses the mathematical operation of determining whether a measured variable is greater than, less than, or equal to a given number.
The limitation of “determining the operating state of the vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  For example, “a function of the outcome of said binary classification” 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the elements of “a vehicle”, “an electric charge accumulator assembly”, “a starter device”, “a thermal engine” and “accessory devices”.  For the purpose of the instant examination, the Examiner interprets “an accumulator assembly” as a battery, as indicated on page 3 of the specification.  These elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  The claim is silent with regard to an effect of the calculated “operating state” on the operation of the vehicle.
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional elements recited in the claim, of “a vehicle”, “an electric charge accumulator assembly”, “a starter device”, “a thermal engine” and “accessory devices”, are well understood, routine, conventional activities and elements commonly seen in vehicles such as automobiles, trucks, and busses.  These additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.
Dependent claim 2 adds the determination of a voltage across the battery.  The detection of the voltage across a battery is well known, routine, and customary in the art 
Dependent claims 3 – 9 add further details to the identified abstract idea.  As such, they do not include additional elements that could be analyzed as amounting to “significantly more” than the identified abstract idea, when considered individually and as an ordered combination.  The claims are not patent eligible.
Dependent claim 10 adds “a processing system”. The additional element of using a processor to perform the classification and determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When considered individually and as an ordered combination, with the other elements of claim 1, the “processing system” does not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to "a computer program or group of programs ".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable 
Examiner suggests that Applicant amends the claims as follows: "non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform".


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Groß, US 2016/0049018 (hereinafter Gross).

claim 1: Gross teaches a method for determining the state of a vehicle equipped with an electric charge accumulator assembly adapted to supply at least a starter device of a thermal engine and/or accessory devices of the vehicle and rechargeable by means of the kinetic energy of said engine ([0068, 0069, Fig. 4]: discloses detecting an engine start using a drop in the voltage across a battery, where the battery is connected to an alternator that can charge the battery, and that the battery is also connected to accessory devices (“other electrical component”) that cause small voltage drops), the method comprising: 
- detecting the voltage established across the electric charge accumulator assembly of the vehicle in a predetermined succession of moments in time ([0069]: discloses integrating the value of three samples of the battery voltage using an 8 Hz sampling frequency); 
	- performing at least a binary classification of the voltage value established across the accumulator assembly by comparison with a reference voltage value ([0070, Fig 4]: discloses periodically comparing the voltage Vcc against a predefined threshold voltage); and 
- determining the operating state of the vehicle as a function of the outcome of said binary classification of the voltage value established across the accumulator assembly ([0068, Fig 4]: discloses a transition from the “engine off” state to the “engine on” state when the value of Vcc exceeds the threshold). 

Regarding claim 2: Gross teaches the method according to claim 1, as discussed above, wherein said reference voltage value is a value of the voltage across the 

Regarding claim 3: Gross teaches the method according to claim 1, as discussed above, wherein said comparison of the voltage value established across the accumulator assembly with the reference voltage value is performed in a predetermined time interval ([0068, 0069]: discloses integrating the value of three samples of the battery voltage using an 8 Hz sampling frequency, detecting a voltage drop “that are between 400 ms and 1000 ms long”).

Regarding claim 4: Gross teaches the method according to claim 1, as discussed above, wherein the determination of the operating state of the vehicle as a function of the outcome of said binary classification of the voltage value established across the accumulator assembly is enabled if the outcome of said binary classification remains unchanged for a time interval having a predetermined duration ([0012, 0070]: discloses enabling the detection of an engine off event after a period of constant values acquired from the ODB system, which will then enable a future transition to the “on” state when an engine start is detected).. 

Regarding claim 5: Gross teaches the method according to claim 1, as discussed above, comprising at least one of the following binary classifications: 

(b) determination of an active engine state or a running vehicle state if the difference between a current voltage value across the accumulator assembly and a long-term average of the voltage value across the accumulator assembly, indicative of the voltage value across the accumulator assembly in an inactive engine state or a vehicle-at-rest state, is greater than a predetermined reference threshold value of the differential voltage when the accumulator assembly is being charged; and determination of an inactive engine state or a vehicle-at-rest state, otherwise; 
(c) determination of an active engine state or a running vehicle state if the difference between a voltage value across the accumulator assembly in an inactive engine state or a vehicle-at-rest state and a current voltage value across the accumulator assembly is greater than a predetermined value of a voltage drop reference threshold for a voltage drop time interval comprised between a minimum voltage drop time interval and a maximum voltage drop time interval. 


Regarding claim 6: Gross teaches the method according to claim 5, as discussed above, including 
a further binary classification comprising the determination of an active engine state or a running vehicle state if a motion energy value, estimated as a time average of the summation of the contributions on the axes of a Cartesian reference system of the difference between an instantaneous acceleration value and an average acceleration value for each axis, is greater than a predetermined threshold value of the motion energy ([0044, 0068, 0070, Fig 4]: diagnostic data indicating the a direction of velocity or acceleration of the vehicle is acquired from the OBD data, and “taken into account so as to reliably detect an engine “off” state”, which the Examiner interprets as being used to determine that the engine is still running until it is determined to be “off”);
and the determination of an inactive engine state or a vehicle-at-rest state, otherwise ([0070]: discloses that the acquisition of constant values for speed are indicative of an engine “off” state). 

Regarding claim 7: Gross teaches the method according to claim 5, as discussed above, comprising the determination of the state of the vehicle as a function of a weighted combination of at least two binary classifications ([Fig 4]: discloses that the 

Regarding claim 9: Gross teaches the method according to claim 7, as discussed above, comprising a preliminary step of estimating the state of the vehicle as a function of a preselected binary classification ([0070, 0071]: discloses pacing the dongle into a “sleep” mode when the engine has been determined to be turned off for a predetermined timeout period.  This will therefore become the preliminary step for the detection of the next engine start event.)

Regarding claim 10: Gross teaches an onboard device for detecting data relating to motion and driving parameters of a vehicle, comprising a processing system for determining the state of the vehicle, programmed to perform a method according to claim 1 ([0042, 0066, 0068, 0069, Fig. 4]: discloses a “dongle” that connects to the vehicle’s on-board diagnostics port, collects voltage data across the battery of the vehicle and data indicating the motion of the vehicle,  and detects an start or stop event of the engine).

Regarding claim 11: Gross teaches a computer program or group of programs executable by a processing system of an onboard device for detecting data relating to motion and driving parameters of a vehicle, comprising one or more code modules for the implementation of a method for determining the state of a vehicle according to claim 1 ([0042, 0054, 0066, 0068, 0069, Fig 2, Fig. 4]: discloses a “dongle” that connects to .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Ivanov, US 2007/0127825 (hereinafter 'Ivanov').

Regarding claim 8: Gross teaches the method according to claim 7, as discussed above.
Gross is silent with respect to comprising the reduction of the weight of a binary classification in said combination if said classification contradicts the other classifications for a predetermined number of consecutive events. 

Ivanov teaches a method of using a weighted combination of classifiers to create a top-level classifier ([0006]) that includes reduction of the weight of a binary classification in said combination if said classification contradicts the other classifications for a predetermined number of consecutive events ([0021]: discloses iteratively evaluating 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gross in view of Ivanov to enable combining the results of the multiple engine start detection methods into a single improved detection method, to better tell when the engine has started or stopped.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  All of these documents were quoted by the international search authority in the International Preliminary Report of Patentability for PCT/IB2017/053948.
US 8805639 – Musicant
US 2015/298630 – Iwai
US 2013/052614 - Mollicone
JP 2010 163943 – Clarion Co Ltd
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862